Case 5:20-cv-01136-R Document 20-2 Filed 08/16/21 Page 1 of 8

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Oklahoma

AMY GUSTAFSON

 

Plaintiff
Vv

. Civil Action No, ClV-20-1136-R
ALLSTATE VEHICLE AND PROPERTY INS. CO,

 

Nee Ne ee ae

Defendant

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: lan's Enterprise, LLC
c/o The Corporation Company, 1833 S. Morgan Rd., Oklahoma City, OK 73128.

 

(Name of person to whom this subpoena is directed)

a Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must promptly confer in good faith with the
party serving this subpoena about the following matters, or those set forth in an attachment, and you must designate one
or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about
these matters: See Exhibit A ,

 

Place: Professional Reporters Date and Time:
Via Zoom video (details to follow) 09/21/2021 1:00 pm

 

 

 

 

The deposition will be recorded by this method: _Stenographic

 

 

Cl Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so,

Date: 8, lb { 202 \

 

 

CLERK OF COURT
°° (Jd teh
dm Jet.
Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
, who issues or requests this subpoena, are:

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is servedg papel
whom it is directed, Fed. R. Civ. P. 45(a)(4). EXHIBIT

A

  
Case 5:20-cv-01136-R Document 20-2 Filed 08/16/21 Page 2 of 8

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. ClV-20-1136-R

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

On (date)

( I served the subpoena by delivering a copy to the named individual as follows:

 

 

 

on (date) > or

©) I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, foratotalof$ 0,00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 5:20-cv-01136-R Document 20-2 Filed 08/16/21 Page 3 of 8

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance,

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense,

(2) For Other Discovery, A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected,

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions, A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost eamings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection,

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Odjections, A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested,
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served, If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena,

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden,

(B) When Permitted. To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results.from the expert’s
study that was not requested by a party,

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions ifthe serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena,

(1) Producing Documents or Electronically Stored Information, These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
{fa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form.

(D) /naccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery,

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim: The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013),

 
Case 5:20-cv-01136-R Document 20-2 Filed 08/16/21 Page 4 of 8

EXHIBIT A - TOPICS

Pursuant to Fed.R.Civ.P. 30(b)(6), Ian’s Enterprise, LLC is required to designate one or more
officers, directors, or managing agents or designate other persons who consent to testify on its
behalf regarding the topics set forth below.

Pursuant to Fed.R.Civ.P. 30(b)(6), before or promptly after the notice or subpoena is served, the
serving party and the organization must confer in good faith about the matters for examination and
to designate each person who will testify. The persons designated must testify about information
known or reasonably available to the organization.

Definitions:

“Documents” is used in the broadest sense and includes the originals, drafts and copies of all
information and data of any kind, whether written, printed or electronically stored, including but not
limited to, emails, letters, texts, notes, communications, photographs, videos, audio, drawings,
notes, memos, invoices, receipts, charts, papers, files, records, tests, reports, analysis, and
compilations.

1. The efforts taken by Ian’s Enterprise, LLC to comply with the Subpoena Duces Tecum
that is attached as Exhibit 1 including who was involved and what was searched.

2. The inspection of, investigation of, or any other activity by Ian’s Enterprise, LLC or
anyone on its behalf, regarding the residence of Amy Gustafson located at 17624 Iron
Lane, Edmond, OK, including insurance claims related thereto.

3. All Ian Enterprise, LLC’s contacts or communications in any form with anyone regarding
the residence of Amy Gustafson located at 17624 Iron Lane, Edmond, OK, including
insurance claims related there to.

4, All documents (as defined above, including but not limited to emails, texts, photographs,
videos, audio, files, notes, estimates, invoices, memos, reports, or any other information
in hard-copy or electronic form) regarding the residence of Amy Gustafson located at
17624 Iron Lane, Edmond, OK, including insurance claims related there to.

5, The photographs, videos, or audios taken by Ian’s Enterprise, LLC regarding the
residence of Amy Gustafson located at 17624 Iron Lane, Edmond, OK., including but not
limited to who took the photographs, videos or audios, the date they were taken or
recorded, why they were taken or recorded, the conclusions reached as a result of
analyzing or reviewing them, and the handling and storage of them from the date they
were taken or recorded to the present.
Case 5:20-cv-01136-R Document 20-2 Filed 08/16/21 Page 5 of 8

AO 88B (Rey. 12/13) Subpoena to Produce Documents, {nforniation, or Objects or to Permit Inspection of Premises In a Civil Action

UNITED STATES DISTRICT COURT

for the

Western District of Oklahoma

AMY GUSTAFSON

 

Plaintiff
Vv,
ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY

Civil Action No, ClV-20-1136-R

 

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: lan's Enterprise, LLC
c/o The Corporation Company, 1833 S, Morgan Rd., Oklahoma City, OK 73128

(Name of person to whom this subpoena is directed)

rif Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Exhibit A

 

Place: Tomlinson McKinstry, P.C, Date and Time:
211 N, Robinson Ave,, Sulte 450 South ,
Oklahoma City, OK 73102 01/08/2020 5:00 pm

 

 

 

 

QO Inspection of Premises: YOU ARE COMMANDED to perinit entry onto the designated premises, land, ot
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it,

 

 

Place: Date and Time:

 

 

 

The following provisions of Fed, R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

ate: (2/23 /rore

CLERK OF COURT ;
i (Ct)

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Allstate

 

, who issues or requests this subpoena, are:
Ron Walker, 211 N. Robinson Ave, Ste 450 South, OKC, OK 73102: ronw@tmoklaw.com; 405-606-3370

 

Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom

itis directed, Fed. R, Civ, P, 45(a)(4), ne TT

\

  
 

Case 5:20-cv-01136-R Document 20-2 Filed 08/16/21 Page 6 of 8

AO 88B (Rey, 12/13) Subpoena to Produce Documents, Information, or Objects or to Peril Inspection of Premises In # Clyil Actlon(Page 3) -

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Complinnee,

(l) For a Trial, Hearing, or Deposition, A subpoena may conunand a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, 1s employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
(ransacts business {n person, If the person
(I) ls a party or a party's officer; or
(li) is commanded Lo attend a trial and would not incur substantial
expense,

(2) For Ofher Discovery, A subpoena may command:

(A) production of documents, electronically stored Information, ot
tangible things at a place within 100 miles of where the person resides, Is
employed, or regularly transacts bustness in person; and

(B) inspection of premises at the premises to be inspected,

(d) Protecting a Person Subject to a Subpoena; Enforcement,

(1) Avoldiig Undue Burden or Expense; Sanctions, A party or attorney
responsible for Issuing and serving a subpoena must take reasonable steps
to avold imposing undue burden or expense on a person subject to the
subpoena, The court for the district where compliance is required must
enforce this duty and impose an appropriate sanctlon—iwhich may include
lost earnings and reasonable attorney's fees—on a party or altorney who
falls to comply,

(2) Command to Produce Materlals or Permit Inspection,

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, ot tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production of inspection unless also commanded to appear for a deposition,
hearing, or trial,

(B) Objections, A person conuanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
In the subpoena a writlen objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information In the form or forms requested.
The objection must be served before the earlier of the lime specified for
compliance or 14 days after the subpoena is served, If an objection is made,
the following rules apply:

(I) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection,

(li) These acts may be required only as directed in the order, and the
order tust protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance,

(3) Quashing or Modifping a Subpoena,

(A) I¥hen Required. On Uinely motion, the court for the district where
compllance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable tne to comply;

(ii) requires a person to comply beyond the geographical limits
specified In Rule 45(c);

(iil) requires disclosure of privileged or other protected matter, If no
exception ot waiver applies; ot

(iv) subjects a person to undue burden,

(B) When Permitted, To protect a person subject to ot affected by a
subpoena, the court for the district where compliance {s required may, ot
motion, quash or modify the subpoena If It requires:

(1) disclosing a trade secret or other confidential research,
development, ot commerclal information; of

(il) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences In dispute and results from the expert's
study (hat was not requested by a party,

(C) Specifying Conditions as an Alternative, In the clrounnstances
described In Rule 45(d)(3)(B), the court may, instead of quashing ot
modifying a subpoena, order appearance or production wider speclfied
condittons if the serving party:

(i) shows a substantial need for the testimony or ineterial thal cannot be
otherwise met without undue hardship; and

(il) ensures that the subpoenaed person wil! be reasonably compensated,

(e) Dutles in Responding to a Subpoena,

(1) Producing Documents or Electronteally Stored Information, These
procedures apply to producing documents of electronically stored
information:

(A) Documents, A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business of
must organize and label them to correspond to the categories In the demand,

(B) Form for Producing Electronically Stored Information Not Specified.
[fa subpoena does hot specify a form for producing electronically stored
Information, the person responding must produce it th a form or forms in
which It is ordinarily maintained or in a rensonably usable form or forms,

(C) Electronteally Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form,

(D) dnaccessible Electronically Stored Information, The person
responding need not provide discovery of electronically stored information
from sources that the person identities as not reasonably accessible because
of undue burden or cost, On motion to compel discovery or for a protective
order, the person responding must show that the information is not
rensonnbly accessible because of undue burden or cost, If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the [imitatlons of Rule
26(b)(2)(C), The court may speclfy conditions for the discovery.

(2) Claiming Privilege or Protection,

(A) Liformation Withheld, A person withholding subpoenaed information
under a claim that it Is privileged or subject to protection as trial-preparation
material must:

(!) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
lungible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the clalm,

(B) Information Produced, If information produced in resporise to a
subpoena is subject to a claim of privilege or of protection as
(rial-preparation material, the person making the clalm may notify any party
that received the information of the claim and the basis for it, After belng
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved: must take reasonable steps to retrieve the
Information if the patty disclosed it before being notified; and nay promptly
present the Information under seal {o the court for the district where
compliance is required for a determination of the claim, The person who
produced the information must preserve the information untif the claim is
resolved,

(g) Contempt,

The court for the district where complianee is required—ind also, afer a
motion ts transferred, the issuing court—may hold in contempt a person
ho, having beet served, fails without adequate excuse to obey the
subpoena or an order related to it,

 

For access to subpoena materlals, see Fed, R, Cly, P. 45(a) Committee Note (2013),

 

 
Case 5:20-cv-01136-R Document 20-2 Filed 08/16/21 Page 7 of 8

EXHIBIT A

Definitions:

“Documents” is used in the broadest sense and includes all information and data of any kind,
whether written, printed or electronically stored, including but not limited to, emails, audio
recordings, letters, texts, notes, communications, photographs, videos, invoices, receipts, estimates,
drafts, charts, papers, files, records, tests, reports, analysis, and compilations,

“You” or “your” means Ian’s Enterprise, LLC, Ian Rupert, and any employees, members,
officers, independent contractors, ot agents of Ian’s Enterprise, LLC and Jan Rupert,

Documents requested:

1,

Produce all documents (as defined above, including but not limited to contracts, client
intake sheets, emails, texts, letters, photographs, videos, files, estimates, tests, invoices, or
reports), relating to Amy Gustafson and/or the property located at 17624 Iron Ln, Edmond,
OK, ;

Produce all documents (as defined above) relating to the property located at 17624 Iron Ln,
Edmond, OK that you (or anyone on your behalf) provided to or received from Amy
Gustafson or anyone on her behalf.

Produce all documents (as defined above) relating to the property located at 17624 Iron Ln,
Edmond, OK that you (or anyone on your behalf) provided to or received from Mansell
Engel & Cole or anyone on its behalf.

Produce all documents (as defined above) relating to the property located at 17624 Iron Ln,
Edmond, OK that you (or anyone on your behalf) provided to or received from Buxton Law
Group of atyone on its behalf.

Produce all documents (as defined above) relating to the property located at 17624 Iron Ln,
Edimond, OK that you (or anyone on your behalf) provided to or received from Fulmer Sill
PLLC or anyone on its behalf.

Produce all documents (as defined above) relating to the property located at 17624 Iron Ln,
Edinond, OK that you (or anyone on your behalf) provided to ot received from any roofing
company, contractor, builder, engineer, expert, and/or anyone on theit behalf,

Produce all communications in any form, including but not limited to recordings, transcripts,
emails, texts, ot letters that you have had with anyone regarding the property located at
17624 Iron Ln, Edmond, OK,

Produce all depositions, including exhibits, of any of Your member(s), employee(s), ot
officer(s) given from 2016 to the present,
Case 5:20-cv-01136-R Document 20-2 Filed 08/16/21 Page 8 of 8

9, Produce all petitions and/or complaints in civil lawsuits in which You have been named a
party from 2016 to the present,

10, Produce all criminal indictments and/or ctiminal complaints in which You have been named
a party from 2010 to the present,

11, Produce all Documents (as defined above) that support any claim that RFG unit pricing
should be used in Xactimate instead of DMO unit pricing for asphalt shingle tear-off,

12, Produce all Documents (as defined above) that support any claim that the existing decking
on Plaintiffs’ roof should be replaced,

13, Produce all Documents that contain desctiptions of professional services provided by
¥ou (as defined above) from 2016 to the present, including but not limited to, brochures,
advertisements, flyers, and business cards,

14, Produce all professional licenses, including but not limited to, adjuster and public
adjuster licenses, You have received from 2016 to the present,
